DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation “not greater than 1000 N*mm2”, and the claim also recites “at least 700 N*mm2 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 4 recites the broad recitation “of at least 300 N*mm2”, and the claim also recites “at least 550 N*mm2” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 12 recites the broad recitation “of not less than 50 % and not greater than 80%”, and the claim also recites “not less than 56 % and not greater than 65 %” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Moren et al. (US 2016/0229032), in view of Pieper et al. (USP 5,575,873).
Regarding claims 1-2
Moren discloses a nonwoven abrasive article (abstract), and teaches that such may be used to make an abrasive belt (paragraph 0068).
Although, Moren does not disclose the feature of an abrasive belt, More does teach making an abrasive belt from a nonwoven abrasive material. However, Pieper discloses endless coated abrasive articles (i.e. an abrasive belt) having first and second major surfaces, and first and second ends abutting one another and connected by a butt joint, and wherein a portion of the first major surface of the first and second ends are skived (abstract, figures 2, 3 and 4). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Moren by making a nonwoven abrasive belt having first and second major surfaces, and first and second ends connected by a butt joint, where the first major surface of the first and second ends are skived, with a reasonable expectation of success of making an abrasive belt, as suggested by Pieper.
Regarding claims 3-4
The stiffness of the joint is a property of the material, and as the references discloses or makes obvious the other limitations of the material and the joint, it would be expected to have the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claims 5-6
Pieper teaches a length of 30cm to 500 cm. As this overlaps the claimed length, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Pieper teaches the use of a radiation curable splice adhesive (i.e. adhesive polymeric composition) and teaches that the thickness of the adhesive layer is preferably between 100 to 150 microns, and if the thickness is too low there will be poor adhesion and the splice will fail (column 3, lines 52-65). Conversely if too much adhesive is used then this will waste material and result in other issues. As such the amount of adhesive to use is a result effective variable, and the optimal or claimed amount of adhesive to use would have been easily determined through routine experimentation in the art to optimize the performance of the splice and the resultant abrasive belt.
Regarding claim 7
Pieper teaches that the adhesive is applied to the scuffed portions of the backside of material in the vicinity of the two ends (column 3, lines 52-65), making it obvious if not anticipated that some of the adhesive will be disposed in the butt joint in contact with the first end and the distal end.
Regarding claims 8-9
Pieper teaches that the adhesive may be an acrylated urethane (column 4, lines 1-2).
The storage modulus of the adhesive polymeric composition at 150 C is a property of the composition. Further, since Pieper teaches the same adhesive materials (i.e. urethanes), it is expected that they would have the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claims 10-11, 13
Pieper teaches a splice medium (42) (i.e. a patch) on the backing of the belt (Figure 3 and 4).
Regarding claim 14
Pieper teaches that the splice medium (i.e. patch) can be a polymeric film (column 1, lines 45-49).
Regarding claim 15
Moren teaches the nonwoven abrasive has weight of 1,800 g/m2 ((paragraph 0089).
Regarding claim 16
Moren teaches a lofty nonwoven fiber web, an abrasive layer bonded thereto by a binder resin (i.e. polymer)  (abstract and paragraph 0002).
Regarding claim 17
Moren teaches that the lofty nonwoven web has a weight of at least about 200 g/m2 (paragraph 0033).
Regarding claim 18
Moren teaches a lofty nonwoven web within the claimed weight range, a weight of abrasive particles within the claimed range, and a total weight of the nonwoven abrasive within the claimed range. As such the weight of the binder found through deductive logic would overlap with the claimed weight range. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 19
Moren teaches that the coating weight of the abrasive particles is less than 1,200 g/m2 (paragraph 0057).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734